          Case 1:20-cv-02060-AJN Document 7 Filed 06/25/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                6/25/2020




   Cedric Bishop,

                         Plaintiff,                                 20-CV-2060 (AJN)

                 –v–                                                      ORDER

  Theater La Mama, Inc.,

                         Defendant.



ALISON J. NATHAN, District Judge:

       Plaintiff filed his Complaint on March 8, 2020. Dkt. No. 1. Pursuant to Rule 4(m),

Plaintiff was required to serve Defendant on or before June 8, 2020. As of this date, the Court is

not in receipt of proof of service on Defendant. Accordingly, by June 29, 2020, Plaintiff shall

file proof of service on Defendant, a status update regarding service, or a notice of voluntary

dismissal pursuant to Federal Rule of Civil Procedure 41(a).

       SO ORDERED.

              25 2020
 Dated: June _____,
        New York, New York                        ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge




                                                     1
